DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach of an ultrasound probe or ultrasound system configuration where the ultrasound probe partially processes signal data and diagnostic apparatus processes the remaining signal data not processed by the probe.  The combined prior art of record is directed to method of reducing the power consumption of the ultrasound probe by limiting the image quality of the ultrasound image  but does not disclose partial signal processing by the probe as a way to reduce power consumption.  The Oshima reference does not teach of offloading part of the unprocessed signal data to the diagnostic apparatus body to be processed but is instead directed to reducing power consumption by limiting the image quality of the ultrasound image so that the amount of data processed by the ultrasound probe is limited but the ultrasound probe is still performing the processing.  Therefore the prior art of record does not teach of controlling the image processor to partially process the response signal data based on the type of data the diagnostic apparatus is configured to process such that a processor of the diagnostic apparatus is configured to process response signal data not processed by the image processor of the ultrasound probe.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BR
/BAISAKHI ROY/Primary Examiner, Art Unit 3793